                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

Turtle Island Foods, SPC, doing business as           )
        The Tofurky Company, and                      )
                                                      )
The Good Food Institute, Inc.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )       No. 2:18-cv-4173-FJG
                                                      )
Mark Richardson, in his official capacity as          )
Cole County Prosecuting Attorney and                  )
on behalf of all Missouri Prosecuting Attorneys,      )
                                                      )
       Defendant.                                     )

                                      JOINT STATUS REPORT

       On May 2, 2019, this Court granted the parties an additional one month to file a

Stipulation of Dismissal, and noted that “if additional time is needed beyond June 3, 2019, the

parties will be expected to provide a more detailed discussion of what additional time is

necessary and what specific steps have been taken toward finalizing the settlement.” ECF No.

53.

       The parties continue to work diligently to execute a final settlement agreement. The

parties attended court-ordered mediation on January 22, 2019. Following mediation, the parties

began exchanging draft settlement agreements and negotiating terms and specific language. In

early April, after several drafts were exchanged, Plaintiffs believed that an impasse had been

reached on certain material terms. Counsel for Defendant suggested inquiring with the mediator

to discuss the possible impasse and for clarification on the terms the parties agreed to at the

January 2019 mediation. On May 1, 2019, a telephone conference was held with the mediator.

Following the telephone conference with the mediator, the settlement drafting resumed. On May



                                      1
          Case 2:18-cv-04173-FJG Document 54 Filed 06/03/19 Page 1 of 4
21, 2019, counsel for Plaintiffs and counsel for Defendant spoke on the telephone about certain

terms in the current draft agreement that still needed to be negotiated in order for the settlement

to be finalized. Plaintiffs’ counsel circulated an updated draft of the agreement on or about May

29, 2019, pursuant to the issues discussed on May 21, 2019. On June 3, 2019, Defendant’s

counsel indicated that they are still considering the updated draft and should have substantive

feedback on or before June 7, 2019. The parties also note for the Court that, in the event a final

agreement is reached, the current terms provide that there is a time period in which signatures of

local prosecutors to the agreement will be gathered and the lawsuit will be dismissed only upon

return of a sufficient number of signatures.

       The parties respectfully request an additional 30 days to finalize the settlement

agreement.




                                                   Respectfully submitted,

                                                   /s/ Gillian R. Wilcox
                                                   Gillian R. Wilcox, #61278
                                                   AMERICAN CIVIL LIBERTIES UNION OF
                                                       MISSOURI FOUNDATION
                                                   406 West 34th Street, Suite 420
                                                   Kansas City, Missouri 64111
                                                   Telephone: (816) 470-9933
                                                   Facsimile: (314) 652-3112
                                                   gwilcox@aclu-mo.org

                                                   Attorneys for Plaintiffs

                                                   ERIC SCHMITT
                                                   Attorney General

                                                   /s/ Julie Marie Blake
                                                   Julie Marie Blake, #69643
                                                   Deputy Solicitor General
                                                   Peter A. Houser, #71278



                                      2
          Case 2:18-cv-04173-FJG Document 54 Filed 06/03/19 Page 2 of 4
                               Assistant Attorney General
                               P.O. Box 899
                               Jefferson City, MO 65102-0899
                               (573) 751-1800
                               (573) 751-0774 (fax)
                               Julie.Blake@ago.mo.gov
                               Peter.Houser@ago.mo.gov
                               Attorneys for State of Missouri




                            3
Case 2:18-cv-04173-FJG Document 54 Filed 06/03/19 Page 3 of 4
                                      Certificate of Service

       I certify that on June 3, 2019, a copy of the foregoing was electronically filed with the

Court using the CM/ECF system, which sent notification to counsel of record.

                                             /s/ Gillian R. Wilcox




                                     4
         Case 2:18-cv-04173-FJG Document 54 Filed 06/03/19 Page 4 of 4
